Citation Nr: 1203062	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  11-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits, since October 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to May 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since October 1, 2009, the Veteran's countable income has exceeded the applicable maximum annual pension rate (MAPR) for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for receipt of nonservice-connected pension benefits, since October 1, 2009, have not been met.  38 U.S.C.A. §§ 501, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In a February 2011 rating decision, the RO determined that the Veteran's net worth exceeded the limitations for paying nonservice-connected pension benefits.  The rating action noted that the Veteran had annual Social Security income of $6,112.00 (509.40 per month); and annual Civil Service Retirement income of $ 21,468.00 ($1,789.00 monthly).  The Veteran was also noted to have medical expenses of $4,182.00, minus a standard deduction of 5 percent ($591.00) which, when taken away from the Veteran's income led to a calculated annual income of $23,398.00 per year, effective October 1, 2009.

The Veteran appealed this rating decision solely on the grounds that a significant portion of his Civil Service Retirement income is sent directly to his former spouse, and that this amount should not be included in determining his income for nonservice-connected pension benefits purposes.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR represents the maximum yearly amount VA will pay to a Veteran as a nonservice connected pension, to provide a minimum subsistence level income.  Because the nonservice connected pension is designed to ensure only that a qualifying Veteran does not fall below a certain income level for the year, VA reduces the amount paid by whatever amount the Veteran receives in income from other sources.  38 C.F.R. § 3.23(b).  In 2009, the MAPR for a Veteran was $19,736 ($ 1,644.66 per month). 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to nonservice-connected pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

Income from Civil Service Retirement benefits is not specifically excluded under 38 C.F.R. § 3.272.  Moreover, there is no basis shown for excluding the portion of this income which is subject to an involuntary withholding due to legal action by a third party.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section I, see also 38 C.F.R. § 3.271 (2011).  The Veteran has not submitted evidence of any qualifying exclusion.  See 38 C.F.R. § 3.272 (2011).  

Since October 1, 2009, his countable income exceeded the legislated MAPR.  Because the law is dispositive in this case, the claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits, since October 1, 2009, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


